Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 11-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 15, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 partly recites “…post information inside and outside a specific area that is selected…“ in lines 11-12 and “…wherein letter information is displayed outside the specific area of the screen selected by the area selection unit” in the last two lines. (Emphasis added). It is unclear whether the term “letter information” refers to “post information”. 
	Similarly, claim 15 is rejected by the same reason as applied to claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizuka (US 20160277328 A1).
	 Regarding claim 14, Ishizuka teaches a viewing terminal for viewing a video content and/or an image content for live broadcast or play, the terminal comprising: 
	a content receiving unit that receives the content that is distributed by a content distribution server and displays the content on a display screen (receives video content transmitted from a transmitter/server and displays the video content on display device 14 via a tuner 16 and video information acquiring section 52 of game machine 12 - see FIG. 2, 0028-0030, 0045, 0124);
	a user posting information receiving unit that receives user posting information added at a desired display timing of the content by any one of terminals viewing the content from a user posting information distribution server, and superimposes the user posting information on display of the content of the display screen at the display timing (receives comment data posted at a time point of the video content by any one of terminals 22 viewing the video content provided by a comment management server via a comment acquiring section 56 of game machine 22, and overlays comments on the display device 14 at the time point by a comment acquiring section 56 and a comment displaying section 72 of game machine 12 – see FIGs. 8-9, 0006, 0033, 0047, 0048, 0067, 0088 and 0124); and 
	an area selection unit that performs control such that a manipulation for selecting a specific area of the screen displaying the content is enabled (selectively presents video content in a video display region 102 on the viewing screen 100 using a user interface associated with the viewer terminal  – see FIG. 1-2, 0031, 0066), and a display mode of the user posting information inside and outside the selected specific area in the viewing terminal is different (comment displaying section 72 selectively displays the comment data overlapping and not overlapping the video display region 102, associated with dates and times at which the comments were posted to the comment management server 20, in comment display region 104 on the video screen 100 of the display device  - See FIGs. 1, 6, 8, and 9, 0067, 0070-0075, 0078, 0085, 0086, 0088, and 0124).
	Regarding claim 15, Ishizuka teaches a content viewing method for viewing a video content and/or an4Application No.: 17/263,683 Attorney Docket No.: 12010015USResponse to Office Action of October 27, 2021image content for live broadcast or play by using a viewing terminal, the method comprising: 
	a content receiving step of allowing a content receiving unit of the viewing terminal to receive the content that is distributed by a content distribution server and to display the content on a display screen (receives video content transmitted from a transmitter/server and displays the video content on display device 14 via a tuner 16 and video information acquiring section 52 of game machine 12 - see FIG. 2, 0028-0030, 0045, 0124);
	a user posting information receiving step of allowing a user posting information receiving unit of the viewing terminal to receive user posting information added at a desired display timing of the content by any one of terminals viewing the content from a user posting information distribution server and to superimpose the user posting information on display of the content of the display screen at the display timing (receives comment data posted at a time point of the video content by any one of terminals 22 viewing the video content provided by a comment management server via a comment acquiring section 56 of game machine 22, and overlays comments on the display device 14 at the time point by a comment acquiring section 56 and a comment displaying section 72 of game machine 12 – see FIGs 8-9, 0006, 0033, 0047, 0048, 0067, 0088 and 0124); and 
	an area selecting step of allowing an area selection unit of the viewing terminal to perform control such that a display mode of the user posting information inside and outside a specific area that is selected is different when the specific area of the screen displaying the content is selected, in the viewing terminal (selectively presents video content in a video display region 102 and comment data overlapping and not overlapping the video display region 102 on the viewing screen 100 using a user interface associated with the viewer terminal – see FIG. 1, 0026, 0031, 0066, 0067, 0070, 0080, 0083, 0085, 0107, 0109, and 0115), 
	wherein the specific area of the screen displaying the content is selected by each user from a plurality of users using the area selection unit provided in the viewing terminal that is any one of each of the terminals for viewing, during a period in which the selection is effective, in the viewing terminal (presenting the video content in the video display region 102 designated via a user interface associated with a respective viewing terminal for presenting video content - FIG. 1, abstract, 0026, 0066, 0104), wherein letter information is displayed outside the specific area of the screen selected by the area selection unit (comment displaying section 72 selectively displays the comment data overlapping and not overlapping the video display region 102 in comment display region 104 on the video screen 100 of the display device of a respective viewer terminal - See FIGs. 1, 6, 8, and 9, 0067, 0070-0075, 0078, 0085, 0086, 0088, and 0124).
 	Regarding claim 16, Ishizuka teaches that wherein the display mode is at least one of described below: the presence of letter information display; the presence of display with respect to each of a plurality of letter information items to be displayed overlapping (displaying the comment overlapping the video display region – Ishizuka: FIG. 1).
	Regarding claim 17, Ishizuka teaches that the area selection unit has configuration of a mouse pointer or a cursor movement manipulation key (user interface associated with the viewer terminal to receive inputs from the user - see FIGs. 2 and 6, 0028, and 0067).
	Regarding claim 18, see rejection of claim 15. 
	Regarding claim 21, see rejection of claim 17.
	Regarding claim 22, see rejection of claim 16. 
	Regarding claim 23, see rejection of claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over April et al. (US 20210168462 A1) in view of Ishizuka (US 20160277328 A1).
 	Regarding claim 13, April teaches an application program distribution server, comprising: 
	a distribution unit that downloads and distributes an application program to be operated in each terminal to each of the terminals for viewing, for viewing a video content and/or an image content for live broadcast or play (each of client devices 100 & 200 downloads an app or software programs from digital distribution platform 75 to perform various functions for displaying live stream or video content, exchanging chat messages…etc – see 0077 and FIG. 1A),
	3Application No.: 17/263,683Attorney Docket No.: 12010015USResponse to Office Action of October 27, 2021wherein the application program is configured to perform each control such that each of the terminals for viewing that is being operated by downloading and receiving the application program receives the content that is distributed by a content distribution server and displays the content on a display screen (each of client devices 100 downloads an app or software programs from digital distribution platform 75 to perform various functions such as viewing live stream/video content distributed by broadcasters via server 1000 – see 0077-0081, 0104, and FIG. 1A), receives user posting information added at a desired display timing of the content by one of the terminals viewing the content from a user posting information distribution server and superimposes the user posting information on display of the content of the display screen at the display timing (receiving commentary added at a time point of the streaming/video content from viewers via the server and superimposes the commentary on the video content at the time point – see FIGs. 1A-B, 0072, 0077, 0080, and 0082). 
	April lacks to teach allowing a display mode of the user posting information inside and outside a specific area that is selected to be different when the specific area of the display screen displaying the content is selected, in the terminal for viewing. However, Ishizuka teaches that comment displaying section 72 selectively displays the comment data overlapping and not overlapping the video display region 102, associated with dates and times at which the comments were posted to the comment management server 20, in comment display region 104 on the video screen 100 of the display device - See FIGs. 1, 6, 8, and 9, 0067, 0070-0075, 0078, 0085, 0086, 0088, 0104, and 0124. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify April by allowing a display mode of the user posting information inside and outside a specific area that is selected to be different when the specific area of the display screen displaying the content is selected, in the one of the terminals for viewing as taught by Ishizuka to selectively displaying the comment with video content in a highly convenient manner. 
	Regarding claim 20, see rejection of claim 13.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 20160277328 A1) in view of April et al. (US 20210168462 A1).
	Regarding claim 19, a distribution method, comprising: 
	a content distributing step of allowing a content distribution unit provided in any one of a single server or a plurality of servers provided in a server system to distribute a video content and/or an image content for live broadcast or play to each terminal for viewing (a transmitter/server distributes video content to viewer terminals for viewing – FIG. 2, 0028 and 0030); and 
 	a user posting information distributing step of allowing a user posting information distribution unit provided in any one of each of the servers to receive user posting information added at a desired display timing of the content by any one of each of the terminals for viewing from the terminal and to distribute the user posting information to each of the terminals for viewing such that in each of the terminals for viewing including the terminal, the user posting information is superimposed on a display screen of the content at the display timing (each of viewing terminals receives comment data posted at a time point of the video content by any one of viewing terminals 22 viewing the video content provided by a comment management server via a comment acquiring section 56 of game machine 22, and comments are overlaid on the display device 14 at the time point by a comment acquiring section 56 and a comment displaying section 72 of game machine 12 – see FIG.8-9, 0006, 0033, 0047, 0048, 0067, 0088, 0104, and 0124), 
 	Ishizuka also teaches a program for controlling a display mode of the user posting information inside and outside a specific area that is selected to a part or all of each of the terminals for viewing including at least a viewing terminal, after when the specific area of the screen displaying the content is selected by using an area selection unit provided in the viewing terminal that is any one of each of the terminals for viewing, during a period in which the selection is effective, in the viewing terminal, before the content distributing step and the user posting information distributing step are executed (application/software is installed and executed for performing selectively displaying the comments overlapping and not overlapping a video display region 102 at one or more viewing terminals, and presenting the video content in the video display region 102 designated via a user interface associated with a respective viewing terminal for presenting video content - See FIGs. 1, 6, 8, and 9, 0067, 0070-0075, 0078, 0085, 0086, 0088, 0104, and 0124).
	Ishizuka lacks to teach that a program distribution unit in the server distributes the program. April teaches that each of client devices 100 & 200 downloads an app or software programs from digital distribution platform 75 – see 0077 and FIG. 1A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishizuka by distributing a program from a server system as taught by April for the purposes of managing of providing software program to the end users. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 20160277328 A1) in view of April et al. (US 20210168462 A1) and further in view of McClements, IV (US 2012150698 A1).
	Regarding claim 11, Ishizuka teaches a server system, comprising: 
	a content distribution unit that distributes a video content and/or an image content for live broadcast or play to each terminal for viewing (a transmitter/server distributes video content to viewer terminals for viewing – FIG. 2, 0028 and 0030); and 
	a user posting information distribution unit that receives user posting information added at a desired display timing of the content by any one of each of the terminals for viewing from the terminal, and distributes the user posting information to each of the terminals for viewing such that in each of the terminals for viewing including the terminal, the user posting information is superimposed on a display screen of the content at the display timing, in any one of a single server or a plurality of servers (each of viewing terminals receives comment data posted at a time point of the video content by any one of terminals 22 viewing the video content provided by a comment management server via a comment acquiring section 56 of game machine 22, and comments are overlaid on the display device 14 at the time point by a comment acquiring section 56 and a comment displaying section 72 of game machine 12 – see FIG.8-9, 0006, 0033, 0047, 0048, 0067, 0088, 0104, and 0124);
	Ishizuka’s system further comprises a program for controlling a display mode of the user posting information inside and outside a specific area that is selected (application/software is installed and executed for selectively displaying comments overlapping and not overlapping a video display region 102), wherein letter information is displayed outside the specific area of the screen selected by the area selection unit (comment displaying section 72 selectively displays the comment data overlapping and not overlapping the video display region 102 in comment display region 104 on the video screen 100 of the display device of a respective viewer terminal - See FIGs. 1, 6, 8, and 9, 0067, 0070-0075, 0078, 0085, 0086, 0088, 0104, and 0124).
	 Ishizuka lacks to teach that wherein the server system further comprises a program distribution unit that distributes the program, and wherein the display mode is different to each of the terminals for viewing including at least a viewing terminal. 
	April teaches that each of client devices 100 & 200 downloads an app or software programs from digital distribution platform 75 – see 0077 and FIG. 1A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishizuka by distributing a program from a server system as taught by April for the purposes of managing of providing software program to the end users. 
	McClements teaches the feature of a browse or display mode for allowing user at a viewer terminal to selectively manipulate the media and comment screens for displaying. See 0077. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishizuka and April by including a display mode is different to each of the terminals for viewing including at least a viewing terminal as taught by McClements in order to allow each of viewing terminals to selectively manipulate displaying of the content as desired.
 	Ishizuka in view of April and McClements further teaches that wherein the specific area of the screen displaying the content is selected by each user from a plurality of users using an area selection unit provided in the viewing terminal that is any one of each of the terminals for viewing, during a period in which the selection is effective, in the viewing terminal (presenting the video content in the video display region 102 designated via a user interface associated with a respective viewing terminal for presenting video content  – see Ishizuka: FIG. 1, abstract, 0026, 0066, and 0104; April and McClements: 0077).
 	Regarding claim 12, the combination of Ishizuka and April teaches that wherein the display mode is at least one of described below: the presence of letter information display; the presence of display with respect to each of a plurality of letter information items to be displayed overlapping (displaying the comment overlapping the video display region – see Ishizuka: FIG. 1; April: FIG. 1B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421